Title: To Alexander Hamilton from William C. Bentley, 25 September 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir.
            Richmond 25th. Sepr. 1799
          
          I have to acknowledge the receipt of your Circular of the 7th Instant noticing the Conduct of Some Officers in expressing their Opinions on the quality of the Cloathing in the presence of the Soldiers. I am too conscious that the Cause of this rebuke  did not originate with us; to feel any Concern at it; Such Conduct would  have been reprehensible, had there been just  Cause of Complaint; but I am ready to acknowledge that I never saw Soldiers Cloathing of better quality than that which I have received, and the remark has been   generally made by all the Officers of the Regiment.
          Some of the Articles of Camp Equipage are of an inferior quality, and some Articles deficient; I shall therefore Notice them in the manner pointed out in your letter. I have recd. by the same Mail  a letter from Colo E. Stevens, Covering a particular list of Cloathing, Military Stores, Camp Equipage & Stationary that each Regiment is entitled to, this will enable me to point out to you, the deficient articles.  I shall imediately Order a Return to be made of the Articles that we have recd.; In which, I shall notice the  deficient Articles, and those of an inferior quality. Our Arms are fine; I never saw better and in finer Order.
          I could wish, that in the Supply of Cloathing of Cloathing for the privates, that a Hunting Shirt of Oznabrig had been added, even if it had been at expence of an Under Shirt; for the advantage of an Outside Shirt is incalculable; it would preserve their outside Cloathes from grease & other filth, which is unavoidable    in drawing provisions and in Cooking, It would enable them at all times to come clean on the parade, which cannot well be done without it, as  a Soldier may be obliged on the parade at the very Moment he has laid down a piece of Beef just recd. from the Commissary. The   expence of a hunting Shirt, would not exceed 1$ 95 Cent, a very trifling sum when compared to their  other Cloathing
          I am with every Sentiment of respect, Your Mo: Obt
          
            W. Bentley
          
        